COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Michael Daniel Bott v. The State of Texas

Appellate case number: 01-16-00606-CR

Trial court case number:    MD-0359851

Trial court:             County Court at Law No. 3 of Galveston County

       On November 8, 2016, we abated this case and remanded it to the trial court. In
the abatement order, we directed the trial court to determine whether appellant wished to
pursue his appeal; if so, whether he is now indigent and entitled to have appellate counsel
appointed and the reporter’s record furnished without charge; and, if indigent, to appoint
appellate counsel. The trial court has held a hearing on our abatement order, and the trial
court clerk has filed a supplemental clerk’s record that includes the trial court’s findings
and conclusions. The trial court found and concluded that appellant wishes to prosecute
his appeal and is indigent, and Winston Cochran would be appointed as appellant’s
counsel on appeal. Accordingly, we REINSTATE this case on the Court’s active docket.

        The court reporter has filed a motion for an extension of time to file the reporter’s
record. The motion is granted. The reporter’s record is due to be filed in this appeal no
later than January 27, 2017.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: December 13, 2016